 Case 2:16-cr-20029-PKH Document 72     Filed 05/13/19 Page 1 of 12 PageID #: 507



                I N THE UNTIED STATES DIS TR ICT COURT

                    WESTERN DISTRICT OF ARKANSAS                US DlS'l lUCT COURT
                                                              WESTERN DIST ARKANSAS
                         FORT SMITH DIVISI ON                          PILBD
                                                                  MAY 13 2019
UNITED STATES OF AMERICA,
                                                             DOUGLAS F. YOUNG, Clede
                                                              By
          Plaintiff,



V.                                        Case No.



CLARENCE C. GARRETSON,

         Movant.



         MEMORANDUM OF LAW AND ARGUMENTS IN SUPPORT OF

      MOTION UNDER 28 U.S.C. §2255 TO VACATE, SET ASIDE, OR
            .                   .                     .
        CORRECT SENTENCE BY A PERSON IN FEDERAL CUSTODY



            COMES NOW, the Mov ant, Clarence C. Garretson, Pro

se, respectfully issuing Notice to this Honorable Court of

Citations to Law and Arguments in support of the instant

motion under §2255.



         In support thereof Mr. Garretson states:



     Mr. Garretson argues that his sentence for child              sex ual

abuse offenses is substantiv ely unreasonable·            because it

treated him as the worst of offenders, a subclass of

offenders, a first - time sex o ff e nde r who pled guilty . The

Court held it could not find that sentence substantiv el y

unreasonabl e "no matter how pers u a si ve " it mi g ht fi n d Mr .

                                    1
Case 2:16-cr-20029-PKH Document 72   Filed 05/13/19 Page 2 of 12 PageID #: 508



Garretson's "po li cy arguments, " saying that to do so would

"run contrary to the presumption of reasonabl e ness afforded to

sentences falling within or in his case below the Guidel ines."

That is, it held it could never disagree with a Guideline

provision on policy grounds.

    That holding is wrong and should be rejected by the Court

when it addresses Mr. Garretson ' s very similar argument that a

whole subclass of offenders like him is subject to a

Guidelines range that is so harsh that it plainly fails to

"fulfill the sentencing goals set forth by Congress in 18

U.S.C. §3553(a) ." United States v. Herrera-Zuniga, 571 F . 3d

569, 586(6th Cir. 2009). That holding gives far too much

significance to the presumption of reasonableness, which is

merely an "optional" tool that helps frame appellate arguments
                                      .                     .
and lacks any "independent legal effect." Rita v. United

States, 551 U.S. 338, 347, 350 (2007). Likewise it conflicts

with holdings of other circuits that have found that certain

Guideline provisions create "manifestly unjust" sentencing

ranges for classes or subclasses of offenders. United States

v. Dorvee , 616 F.3d 174, 187-88 (2nd Cir. 2010) (child-

pornography Guideline); see also United States v. Amezcua-

Vasquez, 567 F.3d 1050, 1054 - 58 (9th Cir. 2009) (illegal-

reentry Guideline).

    This Court should hold that the district court imposed a

substantively unreasonable sentence because, when -selecting a

sentence, it gave unreasonable we ight to a manifestly unjust

Guidelines range that placed him in the group of the very

worst offenders deserving a life sentence. See, e.g., United

States v. Jenkins, 854 F. 3d 181, 190 (2nd Cir. 2017) ("I t was

                                2
Case 2:16-cr-20029-PKH Document 72   Filed 05/13/19 Page 3 of 12 PageID #: 509



substantively unreasonable f or the district court to have

applied the enhancements in a way that placed Jenkins at the

top of the range with the very worst offenders where he did

not belong."). Mr. Garretson is aware district courts, have

issued consecutive sentences for possession and receipt or

images violating double jeopardy . But because the district

could did not independently select a new sentence, it has not

exercised its discretion, and its substantive error remains.

In any event, as Mr. Garretson argues, any sentence longer

that about 45 years would effectively be a life sentence for

him. See generally United States v. Grant, 887, F.3d 131, 152

(3rd Cir. 2018) (adopting a "rebuttable presumption that a non-

incorrigible juvenile offender should be afforded an

opportunity for release before the national age of retirement"
                                              .                     .
in order for release with the Eighth Amendment's prohibition

of a life sentence in that context". This Court should hold

that Mr. Garretson's essentially life sentence is

substantively unreasonable.

    Furthermore Mr. Garretson cites new authority, United

States v. Killen, 2018 U.S.App. LEXIS 8156 (11th Cir. 2018),

in which the Eleventh Circuit found that a 139-year sentence

for, among other things, coercing minors to produce child

pornography was substantively unreasonable. The "Killen" Court

explained that an effective live sentence for Killen, would

create sentencing disparities with other offenders since · other

child-sexual-abuse offenders had engaged in worse behav ior .

Id . at *29-30. It said the disparity "factor requires

particular attention in the context of child sexual abuse

offenses, in light of the wide r ange of conduct that can
                                 3
Case 2:16-cr-20029-PKH Document 72    Filed 05/13/19 Page 4 of 12 PageID #: 510



constitute t h is typ e of offense , as wel l as the breadth of

sentenced authorized." Id.

     Indeed, cases show that many offenders have received

sentenced far short of the sentence that Mr. Garretson

received even though their conduct was worse and they did not

even accept responsibility. See, e.g., United States v .

Sanchez, 440 F.App'x 436 (6th Cir. 2011) (reporting 30-year

sentence for defendant who molested his daughter from age 6 to

12; had prior conviction for molesting stepson); United States

v. Price, 2012 U.S. Dist. LEXIS 98397, *33-3 4 (C.D.Ill. 2 012)

(Imposing 18- y ear sentence on defendant who posed daughter

from age 9 to 11 for pornography ; claimed he had the right to

do so; United States v. Barry, 634 F.App'x 407           (5th Cir.

2015) (reporting 27-year sentence for defendant who used

adopted, disabled toddlers to make pornography); United States

v . Street, 531 F.3d 703    (8th Cir. 2008) (affirming 30 - yea r

sentence for defendant who molested daughter and step-daughter

for years); United States v. Dotson, 715 F.3d 576 (6th Cir.

2013) (reporting 22-year sentence for defendant who molested

girlfriend's four-year-old daughter).

    Mr. Garretson's sentence is plainly disproportionate.



GROUND 1:

    Violation of the Confrontation Clause of the 6th Amendment

was the     product of ineffective assistance of counsel:

    The Due Process Clause of the Four teenth Amendment

provides,    "No state shall. .. deprive any person of life,

liberty, or property, without due process of law." U.S. Const.

amend. XIV,    §1.
                                  4
Case 2:16-cr-20029-PKH Document 72                     Filed 05/13/19 Page 5 of 12 PageID #: 511



     The Clause    11
                        e x tends bey ond the command of fair procedures 11

 and comprises a        11
                             substantive component as well . 11 County of

 Sacramento v. Lewis, 523 U.S. 833, 856, 118, S . Ct . 1708, 1721,

 140 L.ED. 2d 1043            (1998) (Kennedy, J., concurring). As

 described below, substantive due process has two strands-one

 that protects against deprivation of fundamental rights and

 one that protects against arbitrary legislation.

     The Due Process Clause protects                        11
                                                                 fundamental rights found

 to be deeply rooted in our legal tradition," Washington v.

Glucksberg, 521 U.S . 702, 722 177 S.Ct. 2258, 2268, 177 S.Ct.

2302, 138 L.Ed.2d 772(1997),                     11
                                                      that is, rights that are

implicit in the concept of ordered liberty, '                           11
                                                                             Palko v.

Connecticut, 302 U.S. 319, 325, 58 S.Ct. 149, 152 , 82 L.Ed.

288 (1937). Absent a                 11
                                          compelling state interest" and an

infringement "narrowly tailored" to serve that interest, the

government may not violate those "at all no matter what

process is provided.            11
                                          Glucksberg, 521 U.S. at 721, 117 S.Ct.

at 2268   (quoting Reno v. Flores, 507 U.S. 292, 302, 112 S.Ct .

143 9, 144 7, 123 L. Ed. 2d 1 ( 1993) ) .

    The Sixth Amendment's Confrontation Clause and the

-evidentiary hearsay rule stem from the same roots. Giles v.

California, 554 U.S. 353, 365, 128 S.Ct. 2678, 171 L . Ed . 2d 488

(2008) . The Confrontation Clause grants the accused                               11
                                                                                        the

right ... to be confronted with the witness against him." U.S.

·const. VI. The Federal Rules of Evidence bar the admission of

hearsay-an out-of-court statement "offered in evidence to

prove the truth of the matter asserted"-unless the statement

comes in pursuant to a recognized exception.

Fed.R.Evid.80l(c), 802. Yet, even if hearsay is permissible

                                                 5
Case 2:16-cr-20029-PKH Document 72   Filed 05/13/19 Page 6 of 12 PageID #: 512


under a hearsay exception, it may still violate the

Confrontations Clause if the statement is testimonial, meaning it

was "made under circumstances which would lead an objective

witness reasonably to believe that the statement would be

available for use at a later trial." Melendez-Diaz v.

Massachusetts, 557 U.S. 305, 310, 324, 129 S.Ct . 2527, 174

L.Ed.2d 314 (2009) .

    The aledged victims in Counts 2, 4, 8, and 11 were adults at

the time they gave statements to the authorities, the Four [4]

adults did not testify in open court, thus denying Mr. Garretson

his Constitutional Right to confront his accuser. The adult

aledged victim in Count 2 suffers from mental retardation, the

mental competentcy of the Count 2 aledged victim was never

determined prior to nor after statements were          made. The aledged

minor yictim in Count l _waited two [2] y~ars to disclose ~ny

abuse, thus leaving the question of "were memories of abuse

coersed by caregivers and law enforcement?" Jurors of reason

would find the facts of Ground 1 debatable.


GROUND 2:

    The involuntary and unknowing Plea Agreement was the product
                   .                   .
of ineffective assistance of counsel.

    In Tollet v. Henderson, the Supreme Court explained: A guilty

plea represents a break in the chain of events which has preceded

it in the criminal process . When a criminal defendant has solemnly

admitt~d in open court that he is in fact guilty of the offense

with which he is charged, he may not thereafter raise independant




                                 6
Case 2:16-cr-20029-PKH Document 72   Filed 05/13/19 Page 7 of 12 PageID #: 513


claims relating to the deprivation of constitutional ri g hts that

occurred prior to the entry of the guilty plea. 411 U. S-.- 258, 267,

93 S . Ct . 1602. 36 L.Ed . 2d 235 (1973). The Supreme Court recognized

though,   that a criminal defendant can bring claims "attacking

the voluntary and intelligent character of the guilty plea," such

as claims that the defendant "pleaded guilty on the advice of

counsel" that "was not 'within the range of competence of

attorneys in criminal cases."' Id. at 266 -67 (quoting McMann v.

Richardson, 397 U.S. 759, 771, 90 S.Ct. 1441, 25 L.Ed.2d 763

(1970)). This includes cases in which counsel has "failed to

evaluate properly that facts giving rise to a constitutional

claim, or failed to inform himself properly of facts that would

have shown the existance of a constitutional claim." Id. at

226-67. The Supreme Court emphasized, however, that while the

petitioner "must,
            .     of course, prove
                              .    that some constitutional

infirmity occurred in the proceedings," the "focus of federal

inquiry is the nature of the advice and the voluntariness of the

plea, not the existence as such of an antecedent constitutional

infirmity." Id. at 266. Nevertheless while claims or proper

constitutional deprivations "are not themselves independent

grounds. for federal reli~f," they " may pl'?-y a part in evall!ating

the advice rendered by counsel." Id. at 267. The Petitioner's

plea agreement was "the product of ineffective assistan ce of

counsel," or "tainted by ineffective assistance of counsel,"

United States v. Henderson, 72 F.3d 463, 465 (5th Cir. 1995). See

also Untied States v . Teeter, 257 F.3d 14, 25 n.9 (1st Cir. 2001)




                                 7
 Case 2:16-cr-20029-PKH Document 72   Filed 05/13/19 Page 8 of 12 PageID #: 514


("This category of situations in which denyin g a ri ght would work

a miscarriage of justice is infinitely variable, but, by way of

illustration, it would include within its situations in which

appellants claim ... that the plea proceeding s were tainted by

ineffective assistance of counsel.''); DeRoo v. United States, 223

F.3d 919, -9 24 (8th Cir . 2000), the decision to enter into the plea

was not knowing and voluntary becuase it was the result of

ineffective assistance of counsel.


GROUND 3:

    The absence of mental and physical evaluations deprived Mr.

Garretson of Due Process was the product of ineffective assistance

of counsel.

    Mr . Garretson contends that he was not mentally competent to

stand trial, and his counsel was ineffective for failing to obtain

a ~ental evaluation~ A court should irant a motion to determine

the competency of a defendant " if there is reasonable cause to

believe that the defendant may " presently" be suffering from a

mental disease or defect rendering him mentally incompetent to the

extent that he is unable to understand the nature and

consequences of the proceedings against him or to assist properly

in his defense." 18 U. S . C. §4241; see Dusky v. United States, 362

U.S . 402, 402 80 S.Ct. 788, 4 L . Ed . 2d 824 (1960)(the test for

mental competency is whether the defendant has " sufficient

"present " ability to consult with his lawyer with a reasonable

degree of rational understanding - and whether he has a rational

~swell as factual understanding of the proceedings against him'') .




                                  8
Case 2:16-cr-20029-PKH Document 72   Filed 05/13/19 Page 9 of 12 PageID #: 515


Under S trickland, a me ntal evaluation showing that defendant was

inco mpe tent would sufficiently undermine the confidence in the

tri a l's outco me . See Drope v. Missouri, 420      U.S. 162, 171, 95

S.Ct. 8 96, 43 L.Ed.2d 10 (1974)("a person whose mental condition

is such that he lacks the capacity to underst and th e n a ture and

object of the proceeding s a g ainst him, to consult, with counsel,

and to assist in preparing his defense may not be subject to

trial").

    In facing a life sent e nce Mr. Garretson was under g reat stress,

thus unable to rationally and factually understand the proceedings

against him, furthermore Mr. Garretson lacked the ability to

sufficiently consult with his lawyer given the emotional strain

he was under.

    Mr. Garretson was not offered a physical evaluation to

determin~ his ability to ~ommit to the all~ged ·crimes in qu~stion

due to his eractile dysfunction, a medical condition that could

have been examined through plethysmo g raph testing to determine

Mr. Garretson's ability to commit the crimes charged and prove

his non-attraction to minors. This specialized testin g was not

offered to Mr. Garretson by counsel .

  . Mr . Garretson was never offered a phychosexual eva.luation to

determine his desire to commit the crimes char g ed. Many meritous

arguments were denied Mr. Garretson throu gh ineffective assistance

of counsel.


GROUND 4:

    Counsel's abandonment of Mr. Garretson in filing an Anders




                                 9
Case 2:16-cr-20029-PKH Document 72   Filed 05/13/19 Page 10 of 12 PageID #: 516


Brief affected the integrity of the proceedin g s, was the product

of ineffective assistance of counsel.

    Abandonment by counsel may qualify as a precedural defect.

Ramirez v. United States, 799 F.3d 845m 854 (7th Cir. 2015) .

    Kelly, Circuit Judge, dissenting from the denial of panel

rehearing. I respectfully dissent from the denial of Lee's petition

for rehearing by the panel, because the petition - and the recent

Seventh Circuit decision it brings to our attention - provide

convincing reasons for us to revisit the issues raised in this

case. See Ramirez v. United States, 799 F.3d 845 (7th Cir. 2015).

In particular, I think it is appropriate to reconsider whether

Martinez v. Ryan, 132 S.Ct. 1309, 182 L.Ed.2d 272 (2012), and

Trecino v. Thaler, 133 S.Ct. 1911, 185 L.Ed.2d 1044 (2013), should

be limited to petitions for post-conviction relief filed by state

prisoners under 28 U.S.C. §2254, or whether, perhaps under limited

circumstances, these two cases may also be similar petitions filed

by federal prisoners under 28 U.S.C. §2255.

    If Martinez and Trevino have an animating principle, it is

that a prisoner must have at least one opportunity to present a

claim that trial counsel was ineffective - and to present it with

the assistance of effective counsel. Martinez pointed out that

"if counsel's error in an initial-review collateral proceeding do

not establish cause to excuse [a] procedural default in a federal

habeas proceeding, no court will review the prisoner's claims,"

132 S .Ct. at 1316, and Trevino reiterated that "failure to consider

a lawyer's 'ineffectiveness' during an initial-review collateral




                                10
Case 2:16-cr-20029-PKH Document 72   Filed 05/13/19 Page 11 of 12 PageID #: 517
                                                                            •
proceeding as a potential 'cause' for exc usin g a procedural default

will deprive the defendant of any opportunity at all for review of

an ineffective-assistance-of-trial-counsel claim," 133 S .Ct. at

1921. In this case, if one g rants that Lee's §2255 counsel was

ineffective in failin g to attach the evidence in support of his

ineffectiveness claim to his petition, Lee will have completed his

journey through the court system withour ever having had the chance

to present a colorable ineffective assistacne of trial counsel

claim to a court with the aid of an effective lawyer - which seems

to be exactly the problem that Martinez and Trevino sought to

remedy.

    Whether the concerns that motivated Martinez and Trevino

apply equally to the post-conviction procedures afforded to

federal prisoners is a question worth examining. See Ramirez, 799

F.3d at 854. Like the state system that Trevino discussed, the

federal system also strongly discourages ineffectiveness of trial

counsel on direct appeal. See Ramirez, 799 F.3d at 852-53 . In our

circuit," We only review ineffective assistance of counsel claims

on direct appeal in 'exceptional cases."' United States v.

Mathison, 760 F.3d 828, 831 (8th Cir. 2014). As a result, the

§2255 motion Lee brought was effectively his first opportunity

to bring an ineffective assistance of trial counsel claim.

Martinez was clear that habeas review for similarly-situated

prisoners convicted in state court should not be foreclosed unless

the prisoners had the benefit of attorney representation in

bringing their ineffectiveness claim, and that representation was




                                     11
Case 2:16-cr-20029-PKH Document 72   Filed 05/13/19 Page 12 of 12 PageID #: 518
                                                                             ~    ..
 ettective. Martinez, 132 S.Ct. at 1317 ("To present a claim of

 inettective assistance at trial in accordance with the State's

 procedures,   ... a prisoner likely needs an etfective attorney.").

 United States v. Lee, 8 11 F.3d 272 ( 8 th Cir. 2015)~


                                CONCLUSION


     WHEREFORE, the Movant, Clarence C. Garretson, Prose,

 respectfully requests this Honorable Court to Vacate and Remand

 the current conviction and sentence, issue an order for an

 Evidentiary Hearing, appointment of counsel, and an order for

 immediate release pending outcome of hearin g .


 On this date: May 13, 2019                      Respectfully submitted,



                                                 Clarence C. Garretson
                                                 Reg.# 14289-010
                                                 USP-Tucson
                                                 P.O. Box 24550
                                                 Tucson, AZ. 85734




                                12
